OMB APPROVAL OMB Number: 3235-0582 Expires:January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 7500 Old Georgetown Road, Suite 700Bethesda, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management, LLC 7500 Old Georgetown Road, Suite 700Bethesda, Maryland 20814 (Name and address of agent for service) Registrant's telephone number, including area code: (301) 650-0059 Date of fiscal year end:September 30 Date of reporting period: July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Profit Funds Investment Trust By (Signature and Title)* /s/ Eugene A. Profit Eugene A. Profit, President Date July 21, 2014 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT PROXY VOTING RECORD 7/1/2013 - 6/30/2014 THE PROFIT FUND Company Name Ticker CUSIP Meeting Date Proponent Proposal Vote Instruction Voted Vote Against Management Medtronic, Inc. MDT 8/22/2013 Management Elect Director Richard H. Anderson For Yes No Management Elect Director Scott C. Donnelly For Yes No Management Elect Director Victor J. Dzau For Yes No Management Elect Director Omar Ishrak For Yes No Management Elect Director Shirley Ann Jackson For Yes No Management Elect Director Michael O. Leavitt For Yes No Management Elect Director James T. Lenehan For Yes No Management Elect Director Denise M. O'Leary For Yes No Management Elect Director Kendall J. Powell For Yes No Management Elect Director Robert C. Pozen For Yes No Management Elect Director Preetha Reddy For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Amend Omnibus Stock Plan For Yes No Management Adopt Majority Voting for Uncontested Election of Directors For Yes No Management Reduce Supermajority Vote Requirement for Establishing Range For Board Size For Yes No Management Reduce Supermajority Vote Requirement for Removal of Directors For Yes No Management Reduce Supermajority Vote Requirement for Amendment of Articles For Yes No Management Rescind Fair Price Provision For Yes No NIKE, Inc. NKE 9/19/2013 Management Elect Director Alan B. Graf, Jr. For Yes No Management Elect Director John C. Lechleiter For Yes No Management Elect Director Phyllis M. Wise For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No Share Holder Report on Political Contributions For Yes Yes FedEx Corporation FDX 31428X106 9/23/2013 Management Elect Director James L. Barksdale For Yes No Management Elect Director John A. Edwardson For Yes No Management Elect Director Shirley Ann Jackson For Yes No Management Elect Director Steven R. Loranger For Yes No Management Elect Director Gary W. Loveman For Yes No Management Elect Director R. Brad Martin For Yes No Management Elect Director Joshua Cooper Ramo For Yes No Management Elect Director Susan C. Schwab For Yes No Management Elect Director Frederick W. Smith For Yes No Management Elect Director David P. Steiner For Yes No Management Elect Director Paul S. Walsh For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Amend Omnibus Stock Plan For Yes No Management Ratify Auditors For Yes No Share Holder Require Independent Board Chairman For Yes Yes Share Holder Adopt Proxy Access Right Against Yes No Share Holder Limit Accelerated Vesting of Awards For Yes Yes Share Holder Adopt Policy Prohibiting Hedging and Pledging Transactions For Yes Yes Share Holder Report on Political Contributions For Yes Yes Share Holder Adopt Policy to Ensure Consistency between Company Values and Political Contributions Against Yes No Share Holder Provide Vote Counting to Exclude Abstentions Against Yes No Symantec Corporation SYMC 10/22/2013 Management Elect Director Stephen M. Bennett For Yes No Management Elect Director Michael A. Brown For Yes No Management Elect Director Frank E. Dangeard For Yes No Management Elect Director Geraldine B. Laybourne For Yes No Management Elect Director David L. Mahoney For Yes No Management Elect Director Robert S. Miller For Yes No Management Elect Director Anita M. Sands For Yes No Management Elect Director Daniel H. Schulman For Yes No Management Elect Director V. Paul Unruh For Yes No Management Elect Director Suzanne M. Vautrinot For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Approve Omnibus Stock Plan For Yes No Management Amend Qualified Employee Stock Purchase Plan For Yes No Management Amend Executive Incentive Bonus Plan For Yes No Oracle Corporation ORCL 68389X105 10/31/2013 Management Elect Director Jeffrey S. Berg Withhold Yes Yes Management Elect Director H. Raymond Bingham Withhold Yes Yes Management Elect Director Michael J. Boskin Withhold Yes Yes Management Elect Director Safra A. Catz For Yes No Management Elect Director Bruce R. Chizen Withhold Yes Yes Management Elect Director George H. Conrades Withhold Yes Yes Management Elect Director Lawrence J. Ellison For Yes No Management Elect Director Hector Garcia-Molina Withhold Yes Yes Management Elect Director Jeffrey O. Henley Withhold Yes Yes Management Elect Director Mark V. Hurd For Yes No Management Elect Director Naomi O. Seligman Withhold Yes Yes Management Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Yes Management Amend Omnibus Stock Plan Against Yes Yes Management Ratify Auditors For Yes No Share Holder Establish Human Rights Committee Against Yes No Share Holder Require Independent Board Chairman For Yes Yes Share Holder Provide Vote Counting to Exclude Abstentions Against Yes No Share Holder Adopt Multiple Performance Metrics Under Executive Incentive Plans For Yes Yes Share Holder Require Shareholder Approval of Quantifiable Performance Metrics For Yes Yes WESTERN DIGITAL CORPORATION WDC 11/14/2013 Management Elect Director Kathleen A. Cote For Yes No Management Elect Director Henry T. DeNero For Yes No Management Elect Director William L. Kimsey For Yes No Management Elect Director Michael D. Lambert For Yes No Management Elect Director Len J. Lauer For Yes No Management Elect Director Matthew E. Massengill For Yes No Management Elect Director Stephen D. Milligan For Yes No Management Elect Director Roger H. Moore For Yes No Management Elect Director Thomas E. Pardun For Yes No Management Elect Director Arif Shakeel For Yes No Management Elect Director Akio Yamamoto For Yes No Management Elect Director Masahiro Yamamura For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No Cisco Systems, Inc. CSCO 17275R102 11/19/2013 Management Elect Director Carol A. Bartz For Yes No Management Elect Director Marc Benioff For Yes No Management Elect Director Gregory Q. Brown For Yes No Management Elect Director M. Michele Burns For Yes No Management Elect Director Michael D. Capellas For Yes No Management Elect Director John T. Chambers For Yes No Management Elect Director Brian L. Halla For Yes No Management Elect Director John L. Hennessy For Yes No Management Elect Director Kristina M. Johnson For Yes No Management Elect Director Roderick C. McGeary For Yes No Management Elect Director Arun Sarin For Yes No Management Elect Director Steven M. West For Yes No Management Amend Omnibus Stock Plan For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No Share Holder Approve Proxy Advisor Competition Against Yes No Microsoft Corporation MSFT 11/19/2013 Management Elect Director Steven A. Ballmer For Yes No Management Elect Director Dina Dublon For Yes No Management Elect Director William H. Gates For Yes No Management Elect Director Maria M. Klawe For Yes No Management Elect Director Stephen J. Luczo For Yes No Management Elect Director David F. Marquardt For Yes No Management Elect Director Charles H. Noski For Yes No Management Elect Director Helmut Panke For Yes No Management Elect Director John W. Thompson For Yes No Management Amend Executive Incentive Bonus Plan For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No Visa Inc. V 92826C839 1/29/2014 Management Elect Director Mary B. Cranston For Yes No Management Elect Director Francisco Javier Fernandez-Carbajal For Yes No Management Elect Director Alfred F. Kelly, Jr. For Yes No Management Elect Director Robert W. Matschullat For Yes No Management Elect Director Cathy E. Minehan For Yes No Management Elect Director Suzanne Nora Johnson For Yes No Management Elect Director David J. Pang For Yes No Management Elect Director Charles W. Scharf For Yes No Management Elect Director William S. Shanahan For Yes No Management Elect Director John A. C. Swainson For Yes No Management Elect Director Maynard G. Webb, Jr. For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No Costco Wholesale Corporation COST 22160K105 1/30/2014 Management Elect Director Susan L. Decker Withhold Yes Yes Management Elect Director Richard M. Libenson Withhold Yes Yes Management Elect Director John W. Meisenbach Withhold Yes Yes Management Elect Director Charles T. Munger Withhold Yes Yes Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Adopt Simple Majority Vote For Yes Yes Management Declassify the Board of Directors For Yes No Whole Foods Market, Inc. WFM 2/24/2014 Management Elect Director John Elstrott For Yes No Management Elect Director Gabrielle Greene For Yes No Management Elect Director Shahid 'Hass' Hassan For Yes No Management Elect Director Stephanie Kugelman For Yes No Management Elect Director John Mackey For Yes No Management Elect Director Walter Robb For Yes No Management Elect Director Jonathan Seiffer For Yes No Management Elect Director Morris 'Mo' Siegel For Yes No Management Elect Director Jonathan Sokoloff For Yes No Management Elect Director Ralph Sorenson For Yes No Management Elect Director William 'Kip' Tindell, III For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No Share Holder Claw-back of Payments under Restatements For Yes Yes Share Holder Provide For Confidential Running Vote Tallies For Yes Yes Apple Inc. AAPL 2/28/2014 Management Elect Director William Campbell For Yes No Management Elect Director Timothy Cook For Yes No Management Elect Director Millard Drexler For Yes No Management Elect Director Al Gore For Yes No Management Elect Director Robert Iger For Yes No Management Elect Director Andrea Jung For Yes No Management Elect Director Arthur Levinson For Yes No Management Elect Director Ronald Sugar For Yes No Management Adopt Majority Voting for Uncontested Election of Directors For Yes No Management Amend Articles to Eliminate Board Blank Check Authority to Issue Preferred Stock For Yes No Management Establish a Par Value for Common Stock For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Approve Omnibus Stock Plan For Yes No Share Holder Establish Board Committee on Human Rights Against Yes No Share Holder Report on Trade Associations and Organizations that Promote Sustainability Practices Against Yes No Share Holder Advisory Vote to Increase Capital Repurchase Program Against Yes No Share Holder Proxy Access Against Yes No QUALCOMM Incorporated QCOM 3/4/2014 Management Elect Director Barbara T. Alexander For Yes No Management Elect Director Donald G. Cruickshank For Yes No Management Elect Director Raymond V. Dittamore For Yes No Management Elect Director Susan Hockfield For Yes No Management Elect Director Thomas W. Horton For Yes No Management Elect Director Paul E. Jacobs For Yes No Management Elect Director Sherry Lansing For Yes No Management Elect Director Steven M. Mollenkopf For Yes No Management Elect Director Duane A. Nelles For Yes No Management Elect Director Clark T. 'Sandy' Randt, Jr. For Yes No Management Elect Director Francisco Ros For Yes No Management Elect Director Jonathan J. Rubinstein For Yes No Management Elect Director Brent Scowcroft For Yes No Management Elect Director Marc I. Stern For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Advisory Vote on Say on Pay Frequency One Year Yes No Franklin Resources, Inc. BEN 3/12/2014 Management Elect Director Samuel H. Armacost For Yes No Management Elect Director Peter K. Barker For Yes No Management Elect Director Charles E. Johnson For Yes No Management Elect Director Gregory E. Johnson For Yes No Management Elect Director Rupert H. Johnson, Jr. For Yes No Management Elect Director Mark C. Pigott For Yes No Management Elect Director Chutta Ratnathicam For Yes No Management Elect Director Laura Stein For Yes No Management Elect Director Anne M. Tatlock For Yes No Management Elect Director Geoffrey Y. Yang For Yes No Management Ratify Auditors For Yes No Management Approve Executive Incentive Bonus Plan For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Against Yes No The Cooper Companies, Inc. COO 3/17/2014 Management Elect Director A. Thomas Bender For Yes No Management Elect Director Michael H. Kalkstein For Yes No Management Elect Director Jody S. Lindell For Yes No Management Elect Director Gary S. Petersmeyer For Yes No Management Elect Director Steven Rosenberg For Yes No Management Elect Director Allan E. Rubenstein For Yes No Management Elect Director Robert S. Weiss For Yes No Management Elect Director Stanley Zinberg For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Hewlett-Packard Company HPQ 3/19/2014 Management Elect Director Marc L. Andreessen For Yes No Management Elect Director Shumeet Banerji For Yes No Management Elect Director Robert R. Bennett For Yes No Management Elect Director Rajiv L. Gupta For Yes No Management Elect Director Raymond J. Lane For Yes No Management Elect Director Ann M. Livermore For Yes No Management Elect Director Raymond E. Ozzie For Yes No Management Elect Director Gary M. Reiner For Yes No Management Elect Director Patricia F. Russo For Yes No Management Elect Director James A. Skinner For Yes No Management Elect Director Margaret C. Whitman For Yes No Management Elect Director Ralph V. Whitworth For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Establish Board Committee on Human Rights Against Yes No Mylan Inc. MYL 4/11/2014 Management Elect Director Heather Bresch For Yes No Management Elect Director Wendy Cameron For Yes No Management Elect Director Robert J. Cindrich For Yes No Management Elect Director Robert J. Coury For Yes No Management Elect Director JoEllen Lyons Dillon For Yes No Management Elect Director Neil Dimick For Yes No Management Elect Director Melina Higgins For Yes No Management Elect Director Douglas J. Leech For Yes No Management Elect Director Rajiv Malik For Yes No Management Elect Director Joseph C. Maroon For Yes No Management Elect Director Mark W. Parrish For Yes No Management Elect Director Rodney L. Piatt For Yes No Management Elect Director Randall L. 'Pete' Vanderveen For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Yes Share Holder Require Independent Board Chairman For Yes Yes E. I. du Pont de Nemours and Company DD 4/23/2014 Management Elect Director Lamberto Andreotti For Yes No Management Elect Director Richard H. Brown For Yes No Management Elect Director Robert A. Brown For Yes No Management Elect Director Bertrand P. Collomb For Yes No Management Elect Director Curtis J. Crawford For Yes No Management Elect Director Alexander M. Cutler For Yes No Management Elect Director Eleuthere I. du Pont For Yes No Management Elect Director Marillyn A. Hewson For Yes No Management Elect Director Lois D. Juliber For Yes No Management Elect Director Ellen J. Kullman For Yes No Management Elect Director Lee M. Thomas For Yes No Management Elect Director Patrick J. Ward For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Prohibit Political Contributions Against Yes No Share Holder Report on Herbicide Use on GMO Crops Against Yes No Share Holder Establish Committee on Plant Closures Against Yes No Share Holder Pro-rata Vesting of Equity Awards For Yes Yes HCA Holdings, Inc. HCA 40412C101 4/23/2014 Management Elect Director Richard M. Bracken For Yes No Management Elect Director R. Milton Johnson For Yes No Management Elect Director Robert J. Dennis For Yes No Management Elect Director Nancy-Ann DeParle For Yes No Management Elect Director Thomas F. Frist III For Yes No Management Elect Director William R. Frist For Yes No Management Elect Director Ann H. Lamont For Yes No Management Elect Director Jay O. Light For Yes No Management Elect Director Geoffrey G. Meyers For Yes No Management Elect Director Michael W. Michelson For Yes No Management Elect Director Stephen G. Pagliuca For Yes No Management Elect Director Wayne J. Riley For Yes No Management Elect Director John W. Rowe For Yes No Management Ratify Auditors For Yes No Management Approve Nonqualified Employee Stock Purchase Plan For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No United Technologies Corporation UTX 4/28/2014 Management Elect Director Louis R. Chenevert For Yes No Management Elect Director John V. Faraci For Yes No Management Elect Director Jean-Pierre Garnier For Yes No Management Elect Director Jamie S. Gorelick For Yes No Management Elect Director Edward A. Kangas For Yes No Management Elect Director Ellen J. Kullman For Yes No Management Elect Director Marshall O. Larsen For Yes No Management Elect Director Harold McGraw, III For Yes No Management Elect Director Richard B. Myers For Yes No Management Elect Director H. Patrick Swygert For Yes No Management Elect Director Andre Villeneuve For Yes No Management Elect Director Christine Todd Whitman For Yes No Management Ratify Auditors For Yes No Management Amend Omnibus Stock Plan For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Wells Fargo & Company WFC 4/29/2014 Management Elect Director John D. Baker, II For Yes No Management Elect Director Elaine L. Chao For Yes No Management Elect Director John S. Chen For Yes No Management Elect Director Lloyd H. Dean For Yes No Management Elect Director Susan E. Engel For Yes No Management Elect Director Enrique Hernandez, Jr. For Yes No Management Elect Director Donald M. James For Yes No Management Elect Director Cynthia H. Milligan For Yes No Management Elect Director Federico F. Pena For Yes No Management Elect Director James H. Quigley For Yes No Management Elect Director Judith M. Runstad For Yes No Management Elect Director Stephen W. Sanger For Yes No Management Elect Director John G. Stumpf For Yes No Management Elect Director Susan G. Swenson For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No Share Holder Require Independent Board Chairman Against Yes No Share Holder Review Fair Housing and Fair Lending Compliance For Yes Yes EMC Corporation EMC 4/30/2014 Management Elect Director Michael W. Brown For Yes No Management Elect Director Randolph L. Cowen For Yes No Management Elect Director Gail Deegan For Yes No Management Elect Director James S. DiStasio For Yes No Management Elect Director John R. Egan For Yes No Management Elect Director William D. Green For Yes No Management Elect Director Edmund F. Kelly For Yes No Management Elect Director Jami Miscik For Yes No Management Elect Director Paul Sagan For Yes No Management Elect Director David N. Strohm For Yes No Management Elect Director Joseph M. Tucci For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Require Independent Board Chairman For Yes Yes Share Holder Screen Political Contributions for Consistency with Corporate Values Against Yes No Eastman Chemical Company EMN 5/1/2014 Management Elect Director Humberto P. Alfonso For Yes No Management Elect Director Gary E. Anderson For Yes No Management Elect Director Brett D. Begemann For Yes No Management Elect Director Michael P. Connors For Yes No Management Elect Director Mark J. Costa For Yes No Management Elect Director Stephen R. Demeritt For Yes No Management Elect Director Robert M. Hernandez For Yes No Management Elect Director Julie F. Holder For Yes No Management Elect Director Renee J. Hornbaker For Yes No Management Elect Director Lewis M. Kling For Yes No Management Elect Director David W. Raisbeck For Yes No Management Elect Director James P. Rogers For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No Berkshire Hathaway Inc. BRK.B 5/3/2014 Management Elect Director Warren E. Buffett For Yes No Management Elect Director Charles T. Munger For Yes No Management Elect Director Howard G. Buffett For Yes No Management Elect Director Stephen B. Burke For Yes No Management Elect Director Susan L. Decker For Yes No Management Elect Director William H. Gates, III For Yes No Management Elect Director David S. Gottesman For Yes No Management Elect Director Charlotte Guyman For Yes No Management Elect Director Donald R. Keough For Yes No Management Elect Director Thomas S. Murphy For Yes No Management Elect Director Ronald L. Olson For Yes No Management Elect Director Walter Scott, Jr. For Yes No Management Elect Director Meryl B. Witmer For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Advisory Vote on Say on Pay Frequency One Year Yes Yes Share Holder Adopt Quantitative Goals for GHG and Other Air Emissions For Yes Yes Share Holder Approve Annual Dividends Against Yes No Air Lease Corporation AL 00912X302 5/7/2014 Management Elect Director Matthew J. Hart For Yes No Management Elect Director Cheryl Gordon Krongard For Yes No Management Elect Director Marshall O. Larsen For Yes No Management Elect Director Robert A. Milton For Yes No Management Elect Director John L. Plueger For Yes No Management Elect Director Ian M. Saines For Yes No Management Elect Director Ronald D. Sugar For Yes No Management Elect Director Steven F. Udvar-Hazy For Yes No Management Ratify Auditors For Yes No Management Approve Omnibus Stock Plan For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Yes PepsiCo, Inc. PEP 5/7/2014 Management Elect Director Shona L. Brown For Yes No Management Elect Director George W. Buckley For Yes No Management Elect Director Ian M. Cook For Yes No Management Elect Director Dina Dublon For Yes No Management Elect Director Rona A. Fairhead For Yes No Management Elect Director Ray L. Hunt For Yes No Management Elect Director Alberto Ibarguen For Yes No Management Elect Director Indra K. Nooyi For Yes No Management Elect Director Sharon Percy Rockefeller For Yes No Management Elect Director James J. Schiro For Yes No Management Elect Director Lloyd G. Trotter For Yes No Management Elect Director Daniel Vasella For Yes No Management Elect Director Alberto Weisser For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Amend Executive Incentive Bonus Plan For Yes No Share Holder Require Shareholder Vote to Approve Political Contributions Policy Against Yes No Share Holder Stock Retention/Holding Period For Yes Yes United Rentals, Inc. URI 5/7/2014 Management Elect Director Jenne K. Britell For Yes No Management Elect Director Jose B. Alvarez For Yes No Management Elect Director Bobby J. Griffin For Yes No Management Elect Director Michael J. Kneeland For Yes No Management Elect Director Pierre E. Leroy For Yes No Management Elect Director Singleton B. McAllister For Yes No Management Elect Director Brian D. McAuley For Yes No Management Elect Director John S. McKinney For Yes No Management Elect Director James H. Ozanne For Yes No Management Elect Director Jason D. Papastavrou For Yes No Management Elect Director Filippo Passerini For Yes No Management Elect Director Donald C. Roof For Yes No Management Elect Director Keith Wimbush For Yes No Management Approve Executive Incentive Bonus Plan For Yes No Management Amend Omnibus Stock Plan For Yes No Management Amend Omnibus Stock Plan For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No MEDNAX, Inc. MD 58502B106 5/8/2014 Management Elect Director Cesar L. Alvarez For Yes No Management Elect Director Waldemar A. Carlo For Yes No Management Elect Director Michael B. Fernandez For Yes No Management Elect Director Roger K. Freeman For Yes No Management Elect Director Paul G. Gabos For Yes No Management Elect Director Pascal J. Goldschmidt For Yes No Management Elect Director Manuel Kadre For Yes No Management Elect Director Roger J. Medel For Yes No Management Elect Director Donna E. Shalala For Yes No Management Elect Director Enrique J. Sosa For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No United Parcel Service, Inc. UPS 5/8/2014 Management Elect Director F. Duane Ackerman For Yes No Management Elect Director Rodney C. Adkins For Yes No Management Elect Director Michael J. Burns For Yes No Management Elect Director D. Scott Davis For Yes No Management Elect Director Stuart E. Eizenstat For Yes No Management Elect Director Michael L. Eskew For Yes No Management Elect Director William R. Johnson For Yes No Management Elect Director Candace Kendle For Yes No Management Elect Director Ann M. Livermore For Yes No Management Elect Director Rudy H.P. Markham For Yes No Management Elect Director Clark T. "Sandy" Randt, Jr. For Yes No Management Elect Director Carol B. Tome For Yes No Management Elect Director Kevin M. Warsh For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No Share Holder Report on Lobbying Payments and Policy For Yes Yes Share Holder Approve Recapitalization Plan for all Stock to Have One-vote per Share For Yes Yes AbbVie Inc. ABBV 00287Y109 5/9/2014 Management Elect Director Robert J. Alpern For Yes No Management Elect Director Edward M. Liddy For Yes No Management Elect Director Frederick H. Waddell For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No 3M Company MMM 88579Y101 5/13/2014 Management Elect Director Linda G. Alvarado For Yes No Management Elect Director Thomas 'Tony' K. Brown For Yes No Management Elect Director Vance D. Coffman For Yes No Management Elect Director Michael L. Eskew For Yes No Management Elect Director Herbert L. Henkel For Yes No Management Elect Director Muhtar Kent For Yes No Management Elect Director Edward M. Liddy For Yes No Management Elect Director Inge G. Thulin For Yes No Management Elect Director Robert J. Ulrich For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Provide Right to Act by Written Consent For Yes Yes TRW Automotive Holdings Corp. TRW 87264S106 5/13/2014 Management Elect Director Francois J. Castaing For Yes No Management Elect Director Michael R. Gambrell For Yes No Management Elect Director David W. Meline For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Yes Akamai Technologies, Inc. AKAM 00971T101 5/14/2014 Management Elect Director Monte Ford For Yes No Management Elect Director Frederic Salerno For Yes No Management Elect Director Steven Scopellite For Yes No Management Elect Director Bernardus Verwaayen For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No Share Holder Declassify the Board of Directors For Yes No Google Inc. GOOG 38259P706 5/14/2014 Management Elect Director Larry Page For Yes No Management Elect Director Sergey Brin Withhold Yes Yes Management Elect Director Eric E. Schmidt For Yes No Management Elect Director L. John Doerr For Yes No Management Elect Director Diane B. Greene For Yes No Management Elect Director John L. Hennessy For Yes No Management Elect Director Ann Mather For Yes No Management Elect Director Paul S. Otellini For Yes No Management Elect Director K. Ram Shriram For Yes No Management Elect Director Shirley M. Tilghman For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Approve Recapitalization Plan for all Stock to Have One-vote per Share For Yes Yes Share Holder Report on Lobbying Payments and Policy For Yes Yes Share Holder Require a Majority Vote for the Election of Directors For Yes Yes Share Holder Adopt Policy and Report on Impact of Tax Strategy Against Yes No Share Holder Require Independent Board Chairman For Yes Yes National Oilwell Varco, Inc. NOV 5/14/2014 Management Elect Director Merrill A. Miller, Jr. For Yes No Management Elect Director Clay C. Williams For Yes No Management Elect Director Greg L. Armstrong For Yes No Management Elect Director Robert E. Beauchamp For Yes No Management Elect Director Marcela E. Donadio For Yes No Management Elect Director Ben A. Guill For Yes No Management Elect Director David D. Harrison For Yes No Management Elect Director Roger L. Jarvis For Yes No Management Elect Director Eric L. Mattson For Yes No Management Elect Director Jeffery A. Smisek For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Amgen Inc. AMGN 5/15/2014 Management Elect Director David Baltimore For Yes No Management Elect Director Frank J. Biondi, Jr. For Yes No Management Elect Director Robert A. Bradway For Yes No Management Elect Director Francois de Carbonnel For Yes No Management Elect Director Vance D. Coffman For Yes No Management Elect Director Robert A. Eckert For Yes No Management Elect Director Greg C. Garland For Yes No Management Elect Director Rebecca M. Henderson For Yes No Management Elect Director Frank C. Herringer For Yes No Management Elect Director Tyler Jacks For Yes No Management Elect Director Judith C. Pelham For Yes No Management Elect Director Ronald D. Sugar For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Provide Vote Counting to Exclude Abstentions Against Yes No Oil States International, Inc. OIS 5/15/2014 Management Elect Director Cindy B. Taylor For Yes No Management Elect Director Christopher T. Seaver For Yes No Management Elect Director Lawrence R. Dickerson For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No The Goldman Sachs Group, Inc. GS 38141G104 5/16/2014 Management Elect Director Lloyd C. Blankfein For Yes No Management Elect Director M. Michele Burns For Yes No Management Elect Director Gary D. Cohn For Yes No Management Elect Director Claes Dahlback For Yes No Management Elect Director William W. George For Yes No Management Elect Director James A. Johnson For Yes No Management Elect Director Lakshmi N. Mittal For Yes No Management Elect Director Adebayo O. Ogunlesi For Yes No Management Elect Director Peter Oppenheimer For Yes No Management Elect Director James J. Schiro For Yes No Management Elect Director Debora L. Spar For Yes No Management Elect Director Mark E. Tucker For Yes No Management Elect Director David A. Viniar For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No Share Holder Adopt Proxy Access Right Against Yes No Amazon.com, Inc. AMZN 5/21/2014 Management Elect Director Jeffrey P. Bezos For Yes No Management Elect Director Tom A. Alberg For Yes No Management Elect Director John Seely Brown For Yes No Management Elect Director William B. Gordon For Yes No Management Elect Director Jamie S. Gorelick For Yes No Management Elect Director Alain Monie For Yes No Management Elect Director Jonathan J. Rubinstein For Yes No Management Elect Director Thomas O. Ryder For Yes No Management Elect Director Patricia Q. Stonesifer For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Report on Political Contributions For Yes Yes Comcast Corporation CMCSA 20030N101 5/21/2014 Management Elect Director Kenneth J. Bacon For Yes No Management Elect Director Sheldon M. Bonovitz For Yes No Management Elect Director Edward D. Breen For Yes No Management Elect Director Joseph J. Collins For Yes No Management Elect Director J. Michael Cook For Yes No Management Elect Director Gerald L. Hassell For Yes No Management Elect Director Jeffrey A. Honickman For Yes No Management Elect Director Eduardo G. Mestre For Yes No Management Elect Director Brian L. Roberts For Yes No Management Elect Director Ralph J. Roberts For Yes No Management Elect Director Johnathan A. Rodgers For Yes No Management Elect Director Judith Rodin For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Report on Lobbying Payments and Policy For Yes Yes Share Holder Pro-rata Vesting of Equity Plans For Yes Yes Intel Corporation INTC 5/22/2014 Management Elect Director Charlene Barshefsky For Yes No Management Elect Director Andy D. Bryant For Yes No Management Elect Director Susan L. Decker For Yes No Management Elect Director John J. Donahoe For Yes No Management Elect Director Reed E. Hundt For Yes No Management Elect Director Brian M. Krzanich For Yes No Management Elect Director James D. Plummer For Yes No Management Elect Director David S. Pottruck For Yes No Management Elect Director Frank D. Yeary For Yes No Management Elect Director David B. Yoffie For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No The Home Depot, Inc. HD 5/22/2014 Management Elect Director F. Duane Ackerman For Yes No Management Elect Director Francis S. Blake For Yes No Management Elect Director Ari Bousbib For Yes No Management Elect Director Gregory D. Brenneman For Yes No Management Elect Director J. Frank Brown For Yes No Management Elect Director Albert P. Carey For Yes No Management Elect Director Armando Codina For Yes No Management Elect Director Helena B. Foulkes For Yes No Management Elect Director Wayne M. Hewett For Yes No Management Elect Director Karen L. Katen For Yes No Management Elect Director Mark Vadon For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Amend Bylaws Call Special Meetings For Yes Yes Share Holder Prepare Employment Diversity Report For Yes Yes Tiffany & Co. TIF 5/22/2014 Management Elect Director Michael J. Kowalski For Yes No Management Elect Director Rose Marie Bravo For Yes No Management Elect Director Gary E. Costley For Yes No Management Elect Director Frederic P. Cumenal For Yes No Management Elect Director Lawrence K. Fish For Yes No Management Elect Director Abby F. Kohnstamm For Yes No Management Elect Director Charles K. Marquis For Yes No Management Elect Director Peter W. May For Yes No Management Elect Director William A. Shutzer For Yes No Management Elect Director Robert S. Singer For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Approve Omnibus Stock Plan For Yes No Aetna Inc. AET 00817Y108 5/30/2014 Management Elect Director Fernando Aguirre For Yes No Management Elect Director Mark T. Bertolini For Yes No Management Elect Director Frank M. Clark For Yes No Management Elect Director Betsy Z. Cohen For Yes No Management Elect Director Molly J. Coye For Yes No Management Elect Director Roger N. Farah For Yes No Management Elect Director Barbara Hackman Franklin For Yes No Management Elect Director Jeffrey E. Garten For Yes No Management Elect Director Ellen M. Hancock For Yes No Management Elect Director Richard J. Harrington For Yes No Management Elect Director Edward J. Ludwig For Yes No Management Elect Director Joseph P. Newhouse For Yes No Management Ratify Auditors For Yes No Management Reduce Supermajority Vote Requirement For Yes No Management Amend Right to Call Special Meeting For Yes No Management Amend Omnibus Stock Plan For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Require Independent Board Chairman Against Yes No Share Holder Enhance Board Oversight of Political Contributions Against Yes No Share Holder Amend Policy to Disclose Payments to Tax-Exempt Organizations For Yes Yes MasterCard Incorporated MA 57636Q104 6/3/2014 Management Elect Director Richard Haythornthwaite For Yes No Management Elect Director Ajay Banga For Yes No Management Elect Director Silvio Barzi For Yes No Management Elect Director David R. Carlucci For Yes No Management Elect Director Steven J. Freiberg For Yes No Management Elect Director Julius Genachowski For Yes No Management Elect Director Merit E. Janow For Yes No Management Elect Director Nancy J. Karch For Yes No Management Elect Director Marc Olivie For Yes No Management Elect Director Rima Qureshi For Yes No Management Elect Director Jose Octavio Reyes Lagunes For Yes No Management Elect Director Jackson P. Tai For Yes No Management Elect Director Edward Suning Tian For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No Celgene Corporation CELG 6/18/2014 Management Elect Director Robert J. Hugin For Yes No Management Elect Director Richard W. Barker For Yes No Management Elect Director Michael D. Casey For Yes No Management Elect Director Carrie S. Cox For Yes No Management Elect Director Rodman L. Drake For Yes No Management Elect Director Michael A. Friedman For Yes No Management Elect Director Gilla Kaplan For Yes No Management Elect Director James J. Loughlin For Yes No Management Elect Director Ernest Mario For Yes No Management Ratify Auditors For Yes No Management Increase Authorized Common Stock and Approve Stock Split For Yes No Management Amend Omnibus Stock Plan Against Yes Yes Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Share Holder Report on Lobbying Payments and Policy For Yes Yes PVH CORP. PVH 6/19/2014 Management Elect Director Mary Baglivo For Yes No Management Elect Director Brent Callinicos For Yes No Management Elect Director Emanuel Chirico For Yes No Management Elect Director Juan R. Figuereo For Yes No Management Elect Director Joseph B. Fuller For Yes No Management Elect Director Fred Gehring For Yes No Management Elect Director Bruce Maggin For Yes No Management Elect Director V. James Marino For Yes No Management Elect Director Henry Nasella For Yes No Management Elect Director Rita M. Rodriguez For Yes No Management Elect Director Edward R. Rosenfeld For Yes No Management Elect Director Craig Rydin For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No Management Ratify Auditors For Yes No SanDisk Corporation SNDK 80004C101 6/19/2014 Management Elect Director Michael E. Marks For Yes No Management Elect Director Irwin Federman For Yes No Management Elect Director Steven J. Gomo For Yes No Management Elect Director Eddy W. Hartenstein For Yes No Management Elect Director Chenming Hu For Yes No Management Elect Director Catherine P. Lego For Yes No Management Elect Director Sanjay Mehrotra For Yes No Management Elect Director D. Scott Mercer For Yes No Management Amend Qualified Employee Stock Purchase Plan For Yes No Management Ratify Auditors For Yes No Management Advisory Vote to Ratify Named Executive Officers' Compensation For Yes No
